DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office action on the merits. Claims 1-16 are currently pending and addressed below. 

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the power source specified in claims 1 and 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the phrase "or the like" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
The term “or similar component” in claim 1 is a relative term which renders the claim indefinite. The term “or similar component” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art The specification does not disclose what other types of flexible base member, besides those (paragraph 0012) already claimed as part of the Markush group, would be suitable to use as a flexible base member.  Therefore the specification does not provide a standard for ascertaining what other types of flexible base member would be acceptable.  For examination purposes, the phrase “or similar component” has been construed to cover any other type of flexible material that can be used as a base member regardless of what applicant may or may not consider to be acceptable.
The term “or other portable power supply” in claims 4 and 11 is a relative term which renders the claim indefinite. The term “or other portable power supply” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not disclose what other types of portable power supply would be suitable to use besides the battery pack (paragraphs 0034 and 0037).  Therefore the specification does not provide a standard for ascertaining what other types of portable power source would be acceptable. For examination purposes, the phrase “or other power supply” has been construed to cover any other type of power source that can portable regardless of what applicant may or may not consider to be acceptable.
Claims 2-3 and 5-7 are rejected by virtue of their dependency on claim 1. Similarly, claims 9-10 and 12-16 are rejected by virtue of their dependency on claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (CN 201145161 Y), hereinafter Lin, in view of Shoveller (GB 2499126 A), hereinafter Shoveller.
Claim 1, Lin teaches a display device for extending between two stationary structures for the purpose of attracting attention (Fig. 1 shows a display device. The display device by Lin is a pennant flag that can be tied to two stationary objects, like the one that applicant is claiming.), the display device comprising:
flexible base member comprised of a string, cord, rope, or similar component (The description says the base member is a rope [1]);	
a plurality of flag members attached in succession to the base member (Fig. 1 shows a plurality of flag members [3] attached in succession to the base member);
a lighting element fixed to and extending along the base member (Fig. 1 shows a lighting element [5] fixed to and extending along the base member) such that the lighting element illuminates at least a portion of the base member 
Lin fails to disclose a power source coupled to the lighting element. However, Shoveller teaches a power source coupled to the lighting element (Fig. 5 shows an illuminated banner with a battery housing [32] connected to the LED lights [24] via wiring [26]).
Lin and Shoveller are both considered to be analogous to the claimed invention because they are in the same field of illuminated display devices. Further, it has been held by the court that the use of a one piece construction instead of the structure disclosed in Lin would be merely a matter of obvious engineering choice. See MPEP § 2144.04. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Shoveller to add a power source coupled to the lighting element of the display device because having a coupled power source allows for the display device to be moved to other locations that do not have easy access to electrical outlets.
Claim 2, Lin in view of Shoveller teaches the device of claim 1 above. Lin further teaches the display device of Claim 1, wherein the lighting element comprises a plurality of LEDs spaced along the base member (The description says the lighting element [5] on Fig. 1 are LEDs).
Claim 3, Lin in view of Shoveller teaches the device of claim 2 above. Lin further teaches the display device of Claim 2, wherein the LEDs are imbedded in the flexible base (The description says that the rope [1] is hollow and that LEDs are set inside the rope [1]).
Claim 4, Lin in view of Shoveller teaches the device of claim 1 above. Shoveller further teaches the display device of Claim 1, wherein the power source comprises a battery pack or other portable power supply
Claim 5, Lin in view of Shoveller teaches the device of claim 2 above. Lin further teaches the display device of Claim 2, wherein the LEDs extend along the entire base member (Fig. 1 shows the LEDs [5] extend along the entire base member [1]).
Claim 6, Lin in view of Shoveller teaches the device of claim 2 above. Lin further teaches the display device of Claim 2, wherein the LEDs extend along at least 50% of the base member (Fig. 1 shows the LEDs [5] extend along at least 50% of the base member [1]).
Claim 7, Lin in view of Shoveller teaches the device of claim 2 above. Lin further teaches the display device of Claim 2, wherein the LEDs are equally spaced along the base member (Fig. 1 shows the LEDs [5] are equally spaced along the base member [1]).

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Awabayashi (US 7635202 B2), hereinafter Awabayashi.
Claim 8, Awabayashi teaches a caution device for alerting people to hazards or the like (Fig. 2 shows a banner [10] with an arrow printed on it. The arrow in Fig. 2 of Awabayashi can be used to alert people, such as a change in traffic pattern. Col. 3, lines 50-52, to col. 4, lines 1-2, also disclose that the banners can be used for emergency directory signals.), the device comprising:
a length of material (Fig. 2 shows the banner has a length);
a lighting element attached to and extending along at least a portion of the length of material (Fig. 4 shows lighting sources [12] extending along a portion of the banner [10]);
and a power source coupled to the lighting element (Fig. 4 shows a power source [17]);
wherein the length of material is intentionally colored and marked to alert people to a possible hazard (Col. 3, lines 31-37, discloses that the banner can contain color pigment or can be coated with ink or paint. Col. 3, lines 50-52, to col. 4, lines 1-2, also disclose that the banners can be used for emergency directory signals.) and the lighting element is comprised of a plurality of lights spaced along the length of the material (Fig. 4 shows the lighting element [12] is spaced along the length of the banner [10].).
Awabayashi fails to disclose a device having a width in the range of from 1 inch (2.54 cm) to 5 inches (12.2 cm). However, in the case of Gardner v. Tec Syst., Inc., the Federal Circuit held that the relative dimensions of a claimed invention do not make the claimed invention patentably distinct over prior art if the relative dimensions do not perform differently than the prior art device. See MPEP § 2144.04. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to make the device have a width of 1 inch to 5 inches because this provides adequate width to allow for space for the lightings elements while also allowing for space for the indicia.
Claim 9, Awabayashi further teaches the caution device of Claim 8, wherein the lighting element comprises a plurality of LEDs (Col. 2, lines 61-67, discloses that the light source [12] can be LEDs.).
Claim 10, Awabayashi further teaches the caution device of Claim 9, wherein the LEDs are imbedded in the length of material
Claim 11, Awabayashi further teaches the caution device of Claim 8, wherein the power source comprises a battery pack or other portable power supply (Col. 2, lines 61-67, discloses that the LEDs are battery operated).
Claim 12, Awabayashi further teaches the caution device of Claim 9, wherein the LEDs extend along the entire length of material (Fig. 4 shows the LEDs extend along the entire length of the banner).
Claim 13, Awabayashi further teaches the caution device of Claim 9, wherein the LEDs extend along at least 50% of the length of material (Fig. 4 shows the LEDs extend along at least 50% of the length of the banner).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Awabayashi as applied to claims 8-13 above, and further in view of Chang (US 6192824 B1), hereinafter Chang, and Lampe et al. (US 20060027344 A1), hereinafter Lampe.
Claim 14, Awabayashi teaches the caution device of claim 9 above. However, Awabayashi fails to disclose the limitation wherein the LEDs are equally spaced along the length of material. Regardless, Chang teaches the limitation wherein the LEDs are equally spaced along the length of material (Fig. 1 shows the bulbs [31] are equally spaced along the length of tube [2]).
Awabayashi and Chang are both considered analogous to the claimed invention because they are in the same field of illuminated display devices. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Awabayashi to incorporate the teachings of Chang to have the LEDs equally 
Claim 15, Awabayashi teaches the caution device of claim 8 above. However, Awabayashi fails to disclose a channel fixed to an edge of the length of material. Regardless, Lampe teaches a channel fixed to an edge of the length of material (Fig. 1F and 1G show a sleeve [111], which is a channel, for a pipe to go through that extends along the entire length of the banner [100]. This sleeve with the pipe constitutes the stabilizer 103.).
Awabayashi and Lampe are both considered analogous to the claimed invention because they are in the same field of display devices. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Awabayashi to incorporate the teachings of Lampe to add a sleeve or channel because a pipe can be put into the channel to stabilize the banner, prevent the banner from curling or puckering, and to add weight to the bottom of the banner to keep it taut (para. 0229, lines 1-6).
Neither Awabayashi nor Lampe disclose the limitation wherein the lighting element is positioned within the channel. Regardless, one of ordinary skill in the art can easily substitute the pipe sections (110a and 110b) of Lampe that are placed in the sleeve (111) for the tube (2) of Chang to meet the limitation wherein the lighting element is positioned within the channel. It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Awabayashi and Lampe to incorporate the teachings of Chang to put the lighting element in a channel that stretches along the entire length of the device because this not only offers a light source that distributes light equally along the length of the device for viewing the banner at night, but it also stabilizes the banner, prevents the 
Claim 16, Awabayashi in view of Chang and Lampe teaches the device of claim 15 above. Lampe further teaches the caution device of Claim 15, wherein the channel is along a bottom edge of the length of material (Fig. 1F and 1G show the sleeve [111] is along the bottom edge of the length of the banner).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nuss (US 10109222 B1) discloses an illuminated retractable banner display. The light is in a channel at the bottom of the banner. However, it does not specifically disclose that the channel is fixed to an edge of the banner.
Tong et al. (US 20170191626 A1) discloses a banner light system. The banner has lights attached to it. However, the lights are not in a channel nor are they at the bottom of the banner.
Cobane (US 20140301083 A1) discloses an illuminated pennant flag. However, the lights are attached to a rigid pennant flag mount or pole.
Connor (US 20130148375 A1) discloses a tubular device that creates a safety zone for a bicycle; this device has lights embedded inside the tube. However, it does not specifically disclose that the lights are equally spaced along the length of the tube.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571) 272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631